Citation Nr: 1104244	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-28 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1954 until January 1958.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, inter alia, denied the Veteran's claim of 
entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claim for TDIU.  TDIU may be appropriate 
when the schedular rating for the veteran's service-connected 
disabilities is less than total but the veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of such disabilities.  See 38 C.F.R. § 4.16(a) (2010).  The 
Veteran is service-connected for the following disabilities: (a) 
arthritis of the left knee, 30 percent disabling, (b) arthritis 
of the right knee, 20 percent disabling, (c) arthritis of the low 
back, 20 percent disabling, (d) neuropathy of the right lower 
extremity, 10 percent disabling, and (e) synovitis of the right 
ankle with arthritis, 30 percent disabling.  His combined service 
connected disability rating is 80 percent.  

Once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007) (citing Green v. 
Derwinski, 1 Vet. App. 121, 123-24 (1991)); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision"). 

In the instant case, the Veteran underwent a VA examination for 
TDIU in August 2010.  The RO specifically requested that the VA 
examiner describe the functional limitations of the Veteran's 
service-connected disabilities on sedentary and non-sedentary 
types of employment.  

The Veteran's representative notes that the report from the 
examination did not contain an opinion regarding the Veteran's 
ability to be gainfully employed.  The Board agrees.  The 
examiner's report contains a description of the Veteran's medical 
history, the current symptoms reported by the Veteran, and the 
results of both a physical examination and diagnostic tests.  The 
report does not, however, contain an opinion addressing the 
impact of the Veteran's service-connected disabilities on his 
ability to work.  Instead, the examiner simply noted that the 
Veteran "is not employed, so there is no impact on his 
employment."  

The relevant question is not whether or not the Veteran is 
currently employed, but instead whether the Veteran's service-
connected disabilities render him unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a) 
(2010).

This information contained in the Veteran's claims file, 
including medical records and lay statements, are more than 
sufficient to allow the examiner to render an opinion as to 
whether it is at least as likely as not (i.e. a 50 percent 
probability or greater) that the Veteran's service-connected 
disabilities and associated symptoms, including pain, cause him 
to be unable to secure or follow a substantially gainful 
occupation.  As such, clarification is necessary prior to further 
consideration of these matters by the Board

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a) (West 2002).  Corresponding to VA's 
duty to assist the veteran in obtaining information is a duty on 
the part of the veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the duty to assist is not always a one-way street).  
VA's duty must be understood as a duty to assist the veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a passive 
role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should forward the Veteran's 
claims folder to the same examiner who 
conducted the August 2010 examination, if 
possible, in order to assess whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment solely due 
to his service-connected disabilities.  If 
the examiner who conducted the August 2010 
examination is unavailable, then the RO 
should schedule the VA examination with a 
similarly qualified examiner.

The claims file must be made available for 
review and the examiner's report should 
reflect that such review occurred.  The 
examiner must provide an opinion as to 
whether the Veteran is unable to obtain or 
maintain substantially gainful employment due 
only to his service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective of age 
and any nonservice-connected disorders.

The report should not simply list the 
Veteran's symptoms and results of a physical 
examination and diagnostic tests.  Instead, 
the report should analyze such information to 
address the impact of the Veteran's service-
connected disabilities on the Veteran's 
ability to work, as noted in the preceding 
paragraph.

The opinion provider should cite to the 
medical and competent lay evidence of record, 
including the Veteran's contentions as to his 
ability to maintain employment, and explain 
the rationale for all opinions given.

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



